Citation Nr: 1215860	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for service connection for arthritis, to include bilateral hips, back, psoriatic arthritis, Marie-Strumpell disease, and multiple joints. 

2.  Whether new and material evidence has been received to reopen a service connection claim for a bilateral leg disability. 

3.  Whether new and material evidence has been received to reopen a service connection claim for a left foot disability. 

4.  Entitlement to service connection for a left ankle disability. 

5.  Entitlement to an evaluation higher than 30 percent for a right foot disability. 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to December 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In that decision, the RO denied reopening the Veteran's claims for arthritis and bilateral leg disorders, and denied an increased rating for his right foot disability.  In addition, the RO denied the Veteran's service connection claims for a left foot condition and for bilateral ankle conditions.  The RO also denied the Veteran's claim for individual unemployability.

The claims on appeal was previously before the Board in July 2010, at which time they were remanded for additional evidentiary development.  As will be further explained herein, there has been substantial compliance with the actions requested in that Remand and the case has returned to the Board for appellate consideration.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).

In a December 2011 rating action, service connection was established for a right ankle disability.  Hence, that claim has been fully resolved and is no longer in appellate status.  

An April 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board notes that the Veteran's service connection claim for a left foot disorder has been mischaracterized and requires a remand for correction.  In fact, this claim was the subject of a prior final denial in a Board decision issued in March 1950.  Hence, new and material evidence is required to reopen that claim, as will be further discussed in the remand.  In light of the pending claim involving the left foot, the Board shall defer adjudication of the TDIU claim and this claim will also be addressed in the Remand below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a service connection claim for a left foot disability, and the TDIU claim, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a decision issued in May 1998, the Board denied service connection for arthritis; that decision was not appealed and became final.   

2.  Evidence associated with the claims file since the May 1998 Board decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating that service connection claim for arthritis.  

3.  In an August 1996 rating decision, service connection for bilateral leg disorders was denied; the Veteran was notified in writing of the RO's determination and did not appeal it and the decision became final.

4.  Evidence added to the record since the August 1996 rating decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral leg disorders.

5.  A claimed left ankle condition was not manifested during service or during the first post-service year (in the case of arthritis), and currently diagnosed left ankle conditions are not shown to be causally or etiologically related to service, or any incident therein, or to a service-connected disorder.

6.  Throughout the appeal period extending from December 2006, the Veteran's right foot disability has been manifested by severe symptomatology; but has not been manifested by symptomatology more nearly approximating the loss of use of the right foot.


CONCLUSIONS OF LAW

1.  A May 1998 Board decision that denied service connection for arthritis is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011). 

2.  New and material evidence has not been presented to reopen a service connection claim for arthritis and the claim remains denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  An August 1996 rating decision denying service connection for bilateral leg disorders is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.302, 20.1103 (2011). 

4.  New and material evidence has not been presented to reopen a service connection claim for bilateral leg disorders and the claim remains denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156(a) (2011).

5.  The criteria for the establishment of service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

6.  The criteria for a rating in excess of 30 percent for a service-connected right foot disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5299-5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his claims in letters dated in January 2007, April 2007 and August 2007, wherein he was advised of the provisions relating to the VCAA.  Specifically, the Veteran was advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran has also, on numerous occasions between 2007 and 2010 been provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  

Concerning applications to reopen claims that have been the subject of a prior final denial by VA, nothing pertaining to the duty to assist claimants shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A (f).  To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the relevant law and regulations pertaining to his applications to reopen several service connection claims in letters dated in January and August 2007, and July 2010, which included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  Specifically, he was advised that new evidence consists of evidence in existence that has been submitted to the VA for the first time.  Material evidence was explained as evidence relating to the reason the claim was previously denied.  The letters further informed the Veteran that new and material evidence must raise a reasonable possibility of substantiating a claim.  The letters also described what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denials of the claims.  Accordingly, the Board concludes that this satisfied the notice requirement with regard to the application to reopen the previously denied claims.  Kent, 20 Vet. App. at 10.

With respect to the increased rating claim for a right foot disability, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  This notice was provided in May 2008.

Subsequent adjudication of the claims on appeal was undertaken in a January 2009 Statement of the Case (SOC) and in a Supplemental SOC issued in December 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The Veteran's service treatment records (STRs) are on file.  The Board initially wishes to clarify that the Veteran's STRs in this case are not unavailable, incomplete or missing, and they were not destroyed, withheld, or otherwise manipulated, as has been claimed on numerous occasions by the Veteran.  Instead it appears that he has made these unsubstantiated assertions, because the facts as documented in the STRs and other clinical evidence do not comport with his lay contentions in pursuit of compensation, as further discussed herein.  

Pursuant to a July 2010 Board remand, records from the Social Security Administration (SSA) were requested.  A July 2010 response from SSA indicates that there are no SSA records for the Veteran, as he did not file a claim for disability benefits.  The Board also observes that copious post-service medical records and lay statements are on file.  

The Veteran was afforded VA examinations of the feet, ankles and joints in 2010, in connection with his increased rating claim for a right foot disorder and the service connection claims for left ankle and foot disorders.  An addendum to that examination report with medical opinions provided was issued in April 2011.  

VA has no specific duty to conduct an examination with respect to the claims on appeal requiring the presentation of new and material evidence to reopen them because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence).

Additional evidence was added to the file in March 2012 which was not accompanied by a waiver.  However, this evidence is not pertinent to any claim in appellate status. 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

NEW AND MATERIAL CLAIMS

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so determine, regardless of any previous determination as to the presentation of new and material evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

"New and material evidence" means evidence not previously submitted to agency decision makers which, by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim.  Such evidence must also raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent, 20 Vet. App. at 1.

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Also applicable are the provisions pertaining to service connection claims generally, as referenced below in this decision.

A. New and Material - Arthritis of Multiple Joints

In a May 1998 decision, the Board denied service connection for arthritis, to include claimed as secondary to a service-connected right foot injury.  It was explained that arthritis was not diagnosed in service or until the early 1970's.  It was further mentioned that arthritis was not shown to be etiologically related to service or secondary to a service-connected right foot disorder.  In that decision, the Board also declined to reopen a service connection claim for psoriasis.  The Board decision was not appealed.

Evidence on file at the time of the May 1998 Board decision included the Veteran's STRs which reflect that upon indication examination of January 1945, clinical evaluation of the feet and musculoskeletal system were normal.  An entry dated on March 2, 1945 indicates that the Veteran complained of right foot aching and swelling.  He reported that during PT on a black top, a fellow soldier fell on his foot.  A prior history of a fracture of the right foot in 1943 was noted.  X-ray films revealed a fracture of the distal shaft of the 3rd metatarsal and the Veteran was admitted for hospitalization on March 8, 1945.  In early May 1945, the Veteran was readmitted ambulatory.  In August 1945, several courses of sympathetic nerve blocks in the area of the lumbar spine were administered, designed to alleviate foot symptomatology.  X-ray films dated in November 1945 revealed osteoporosis in the right foot area.  After 212 days of hospitalization, the Veteran was medically discharged on December 4, 1945, due to severe right foot pain and continuous swelling.  

The file contains a Certificate of Disability for Discharge reflecting that a board convened at the end of November 1945.  At that time, it was determined that the Veteran sustained an injury on March 2, 1945 and was unfit for duty as of March 8, 1945.  The injury was described as causalgia of the right foot with X-ray evidence of osteoporosis, secondary to a fracture.  It was reported that this injury occurred while the Veteran was on duty with his unit marching and drilling.  The board determined that the Veteran was totally unfit for military service due to the injury and approved the Veteran's discharge effective early December 1945.  

By a rating decision issued in December 1945, the RO granted service connection for right foot causalgia, residuals of a fracture, not a combat disability.  

A VA examination was conducted in May 1947, at which time the Veteran reported that he was "double jointed" in the ankles and knees and that while walking along these would jump out of place, which had been occurring for his whole life.  He report that his right foot, ankle and knee were injured during service when a fellow soldier fell on him.  X-ray films of the ankles, knees and right foot were negative, as was a neurological evaluation.  The diagnoses included unstable joints, multiple, congenital.  

VA records dated in December 1948 indicate that the Veteran gave a history of a right foot injury in 1945.  It was noted that he was wearing an above the knee left leg brace and metal arch supports bilaterally.  X-ray films of the left foot and both ankles were negative; right foot X-ray films were negative except for old deformity of the right big toe.  The examiner found no evidence of bone disease, could find no reason why the Veteran needed braces for the feet and ankles, and described the Veteran's disability as mental and not organic.  It was noted that atrophy was being caused by him wearing a laced leather corset on the leg and thigh and it was observed that this was not correcting any deformity or disability, but was possibly increasing disability.  Hysterical conversion phenomena was diagnosed. 

A VA orthopedic examination was conducted in March 1954, at which time the Veteran complained of pain and instability of the right knee.  It was noted that since discharge from service, he had been wearing a long leg brace on the right side to support the knee.  Examination revealed a very obese individual, walking with the aid of two crutches.  The examination also showed normal right hip and knee motion, with stability and no swelling.  Slight disuse atrophy of the right leg and thigh due to prolonged disuse and wearing a brace was noted.  Right foot and ankle circulation were normal and there was no evidence of foot drop.  No diagnosis was made and the examiner commented that no reason for the Veteran wearing a brace could be found.  

In a statement from the Veteran dated in 1972, he complained of back and right leg pain, which occurred while performing duties as a rural mail carrier.  In another 1972 statement, he reported that following service-connected injuries of 1945, he was in a cast, braces and crutches until 1967, and then reinjured his right leg and back in 1972.  

VA X-ray films of the lumbar spine dated in July 1972 revealed no definite abnormalities.  X-ray films of the dorsal spine revealed minimal degenerative spurring.  A record dated in September 1972 noted that the Veteran had an old back injury, and possibly dislocated right hip.  An impression of no neurological disease was made as was a notation to rule out psoriatic arthritis and Marie-Strumpell arthritis.  

Service connection for arthritis was denied in a November 1972 rating action, of which the Veteran was informed in November 1972.  That decision was appealed.  In December 1972 additional evidence was added to the record which reflected that degenerative lumbar spine disease had been diagnosed in July 1972; it was noted that this condition began in March 1972.   

In a January 1973 rating decision, service connection was denied for claimed disorders of the hips and spine.  In a May 1973 Board decision, service connection was denied for hip and back disorders, as well as for residuals of a spinal injection.

A VA record dated in May 1977 reflects that psoriatic arthritis was diagnosed.  

The denial of service connection for arthritis was continued in a November 1991 rating action, based on a file that new and material had not been presented to reopen the claim since the final Board decision denying the claim, issued in May 1973.  The November 1991 rating action was appealed.  

Prior to consideration by the Board, additional evidence was added to the file consisting of several lay statements dated in April 1992, attesting to the Veteran's use of a crutch and or cane due to his handicap.  Also added to the file was an April 1972 medical report of Dr. L.G. indicating that he had seen the Veteran in March 1972 with complaints of a pulled muscle over the dorsal spine.  The doctor reported that in early April 1972, the Veteran developed rheumatic pain in the neck, shoulders, and hips, unrelated to the previous disability.  In mid-April 1972, he developed pain in the upper spine; X-ray films revealed straightening of the normal lordotic curve.  Back pain, of undetermined cause, was diagnosed. 

In February 1995, the Veteran presented a lay statement of history.  At that time, he reported that in early 1945, his shoulder was knocked out of joint several times while firing an M-1 with a grenade.  He also stated that in early 1945 he awoke in a hospital and was told that he was unconscious from training maneuvers.  He indicated that during his hospitalization, he underwent a series of treatments, operations and spinal injections which left him partially paralyzed for weeks.  He indicated that he was treated with a full body cast, a right leg cast and a partial cast on the left leg.  He also maintained that his back, hips and legs were treated while hospitalized, indicating that these problems continued for the next 50 years.  

VA records include an entry dated in September 1995 reflecting that the Veteran complained of a 3-week history of low back pain radiating into the left leg.  It was noted that he had experienced similar pain 6 years previously which had resolved.  Low back pain was assessed as X-ray films of the back and hips were planned.  

A VA orthopedic examination was conducted in January 1996.  The examiner noted that the history provided by the Veteran was vague and confused.  An in-service right ankle injury was noted with subjective complaints of continued pain in both ankles thereafter.  It was also noted that he had a long-standing history of psoriasis dating back to the 1940's, for which he'd had progressive arthritic problems involving the ankles, knees, hips, hands and spine.  Examination of the skin revealed psoriatic patches on the feet, ankles, knees, hands and elbows.  X-ray films of the ankles, knees and pelvis were negative for evidence of degenerative joint disease, psoriatic arthritis or healed fractures.  Diagnoses of a history of right traumatic ankle injury, and a history of psoriatic arthritis of multiple joints (ankles, knees, hips, spine, hands, elbows), were made.

In a January 1997 Board decision, the Veteran's service connection claim for arthritis was reopened and remanded for additional evidentiary development of the claim on the merits.  

In January and February 1997, approximately 10 lay statements were received from members of the Veteran's community, all of which similarly attested to the Veteran's leg problems and back since service.  Many of the statements indicated that due to injuries sustained in the service, the Veteran returned home using crutches and/or braces and experienced chronic medical problems thereafter.

Private hospitalization records of March 1997 include a diagnosis of psoriatic arthritis, rheumatoid variety.  The history indicated that in 1968, the Veteran had a skin lesion suggestive of psoriasis.  This was treated for 2 weeks with a medication, but was stopped when the Veteran developed bleeding.

With the aforementioned evidence before it, the Board's May 1998 decision was issued.  In December 2006, the Veteran filed to reopen previously denied service connection claim for arthritis of multiple joints.

Evidence added to the file subsequent to the May 1998 Board decision includes VA records received in 2004.  Pertinent records found therein consist of a May 1995 X-ray film report of the left knee which revealed very minimal or early osteoarthritis.  An X-ray film report of the lumbar spine dated in July 1995 showed no evidence of compression fracture and degenerative disc disease at L4-5. 

In 2007, VA records were added to the file which included a May 2005 evaluation.  The Veteran reported having trouble getting out of his chair due to arthritis; it was noted that he had a scooter, walker, cane and crutches.  Physical examination revealed varicosities of the legs, ankles and feet, as well as puffy lower legs and feet.  Patches on the legs with some erythema and scaling, and sensitivity to the touch in the ankles and feet were noted.  The assessments included probable venous insufficiency and varicosities of the legs; psoriatic arthritis; and psoriasis.  Records dated in November 2005 note neurovascular symptoms of the feet related to diabetes.  

In 2007, 7 lay statements were presented for the file from members of the Veteran's community.  These statements collectively recount the Veteran's health prior to service; the use of back and leg braces from 1945 forward, as well as crutches; the possibility that service records were lost; and urged the grant of service connection for his injuries.  

Additional VA records dated in 1995 and 1996 were added to the file in 2008.  An entry dated in July 1995 reveals that the Veteran complained of right hip pain.  Muscle strain and obesity were assessed.  Left knee and hip pain were complained of in May 1996.  Degenerative joint disease of the left knee was diagnosed. 

In a June 2008 statement from the Veteran, he maintained that his STRs were incomplete, in that they did not reflect that he was treated with a full body cast in service and was sent home from service with both legs in casts and crutches.  He also maintained that his multi-joint arthritis was due to his right foot disability.  

Analysis

The most recent final denial of the service connection claim for arthritis was in a Board decision issued in May 1998.  At that time, the appellant was notified of such decision and his appellate rights; however, he did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Because the appellant did not appeal that decision, it is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2011).  In December 2006, the appellant filed to reopen the claim. Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).   

The question for the Board now is whether new and material evidence has been received by VA since the final May 1998 Board decision, in support of the service connection claim for arthritis.  It bears reiterating that when the Board denied the claim in May 1998, the following reasons were provided: (1) arthritis was not shown in service or within the first post service year; and (2) there was no causal or etiological relationship demonstrated linking arthritis initially shown decades after service and service or a service-connected right foot disorder.  Accordingly, for evidence to be new and material, the evidence would have to relate to the material issue of service incurrence of arthritis or nexus evidence linking arthritis diagnosed years after service to service or a service-connected disorder.  

The Board concludes that the evidence received since the May 1998 denial of the claim by the Board is not new and material evidence and is therefore insufficient to reopen the claim of entitlement to service connection for arthritis.  

As established by evidence on file at the time of the May 1998 Board decision, the Veteran suffered from a right foot injury in service, described as osteoporosis and causalgia.  Service connection has been in effect for this condition since 1945.  The STRs do not reflect that arthritis was diagnosed in service or during the first post-service year.  Between the early 1970's and 1998 osteoarthritis of the knees, dorsal spine, and cervical spine was shown by X-ray studies, and psoriatic arthritic of multiple joints was diagnosed.  

Evidence added to the file subsequent to the May 1998 Board decision, does not include any competent medical evidence or opinion revealing that any of these conditions arose during service or during the first post-service year, or that they are otherwise etiologically linked to service or to a service-connected disorder.  

In 2007, additional VA records were added to the file which included a May 2005 evaluation.  The Veteran reported having trouble getting out of his chair due to arthritis; it was noted that he had a scooter, walker, cane and crutches.  Physical examination revealed patches on the legs with some erythema and scaling, and sensitivity to the touch in the ankles and feet were noted.  The assessments included psoriatic arthritis; and psoriasis.  Other post-1998 clinical records reveal evidence of arthritis affecting the left knee and low back.  In summary, clinical evidence added to the file since May 1998 is either duplicative of evidence previously on file or simply addresses the Veteran's on-going arthritic condition and symptomatology.  

In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In related cases, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Hence the aforementioned VA medical records are not new and material evidence.  In addition, as this evidence implicates a condition unrelated to service as the cause of his arthritis (psoriasis) this evidence is not new and material, as evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

The Veteran's statements and contentions regarding his opinion that an etiological relationship exists between claimed arthritis and service (to include any incident therein) or any service-connected disorder are essentially cumulative and redundant of contentions made prior to the May 1998 rating decision, and thus are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  
To the extent that new contentions and arguments have been raised since the May 1998 Board decision, the Court has held that presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute the presentation of new evidence under 38 U.S.C. § 5108.  See also Untalan v. Nicholson, 20 Vet. App. 467 (2006).  Here, as decades have passed since the Veteran's service which took place in 1945, his arguments are necessarily based on historical information which was of record prior to 1998.  

Evidence added to the file subsequent to the May 1998 Board decision, also includes the lay statements of members of the Veteran's community attesting to alleged continuity of symptomatology leg and back problems since service, and/or an etiological relationship between such conditions and service.  However, such evidence is essentially duplicative of lay history and accounts previously provided for the record, and contentions which have already been rejected in conjunction with the prior final adjudication of the claim.  To the extent that the numerous lay statements received in 2007 from members of the Veteran's  community purport to link claimed arthritis to service, evidence that is merely cumulative of other evidence in the record (these are cumulative of statements previously received in 1997) is not new and material even if it was not previously associated with the record/considered.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, as is the case here, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  As discussed herein, no material evidence has been presented in conjunction with the service connection claim for arthritis subsequent to the final Board decision of May 1998.  Specifically, there has been no new evidence presented which is also material to the matter of whether arthritis was incurred in service or during the first post-service year, or whether arthritis initially diagnosed decades after service was in any way etiologically related to service or a service-connected disorder.  

For the sake of completeness the Board observes that Marie Strumpell disease has never been definitively diagnosed in this case and that no evidence relating to this condition has been added to the record subsequent to the May 1998 Board decision.

In sum, no new and material evidence as contemplated by 38 C.F.R. § 3.156(a) has been presented with which to reopen the service connection claim for arthritis.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable and the claim remains denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

B. New and Material - Bilateral Legs

In a final rating action of August 1996, service connection for bilateral leg disorders was denied.  The RO explained that the STRs were negative for any condition involving the legs and that this condition was not incurred in or caused by service.  The Veteran was advised of this decision in August 1996 and he did not appeal it.  

Evidence on file at the time of the August 1996 rating action included the STRs (discussed in detail previously above) which revealed that in March 1945, the Veteran sustained a fracture of the distal shaft of the 3rd metatarsal due to a injury which occurred during service, and was admitted for hospitalization on March 8, 1945.  X-ray films dated in November 1945 revealed osteoporosis in the right foot area.  After 212 days of hospitalization, the Veteran was medically discharged on December 4, 1945, due to severe right foot pain and continuous swelling.  

As mentioned previously, the file contains a Certificate of Disability for Discharge reflecting that a board convened at the end of November 1945, at which time, it was determined that the Veteran sustained an injury on March 2, 1945 and was unfit for duty as of March 8, 1945.  The injury was described as causalgia of the right foot with X-ray evidence of osteoporosis, secondary to a fracture.  It was reported that this injury occurred while the Veteran was on duty with his unit marching and drilling.  The board determined that the Veteran was totally unfit for military service due to the injury and approved the Veteran's discharge effective early December 1945.

By a rating decision issued in December 1945, the RO granted service connection for right foot causalgia, residuals of a fracture, not a combat disability.  

The file contains an April 1946 medical report of Dr. R.A.M. reflecting that the Veteran gave a history of a right foot injury in March 1945, when another soldier fell back on his foot while it was up in the air, causing an injury to the foot and ankle.  There was no mention of any leg injury nor were any such clinical findings made.

In a statement provided in February 1947, the Veteran indicated that he had injured his legs in the line of duty and had been hospitalized for a year, following which he was discharged.  He reported that he had been issued braces for both legs.  

A VA examination was conducted in May 1947, at which time the Veteran reported that he was "double jointed" in the ankles and knees and that while walking along these would jump out of place, which had been occurring for his whole life.  He report that his right foot, ankle and knee were injured during service when a fellow soldier fell on him.  X-ray films of the ankles, knees and right foot were negative, as was a neurological evaluation.  The diagnoses included unstable joints, multiple, congenital.  

VA records dated in December 1948 indicate that the Veteran gave a history of a right foot injury in 1945.  It was noted that he was wearing an above the knee left leg brace and metal arch supports bilaterally.  X-ray films of the left foot and both ankles were negative; right foot X-ray films were negative except for old deformity of the right big toe.  The examiner found no evidence of bone disease, could find no reason why the Veteran needed braces for the feet and ankles, and described the Veteran's disability as mental and not organic.  It was noted that atrophy was being caused by him wearing a laced leather corset on the leg and thigh and it was observed that this was not correcting any deformity or disability, but was possibly increasing disability.  Hysterical conversion phenomena was diagnosed. 

A VA orthopedic examination was conducted in March 1954, at which time the Veteran complained of pain and instability of the right knee.  It was noted that since discharge from service, he had been wearing a long leg brace on the right side to support the knee.  Examination revealed a very obese individual, walking with the aid of two crutches.  Examination revealed normal right hip and knee motion, with stability and no swelling.  Slight disuse atrophy of the right leg and thigh due to prolonged disuse and wearing a brace was noted.  Right foot and ankle circulation were normal and there was no evidence of foot drop.  No diagnosis was made and the examiner commented that no reason for the Veteran wearing a brace could be found.  

In a statement from the Veteran dated in 1972, he complained of back and right leg pain, which occurred while performing duties as a rural mail carrier.  In another 1972 statement, he reported that following service-connected injuries of 1945, he was in a cast, braces and crutches until 1967, and then reinjured his right leg and back in 1972.  

In April 1972, several lay statements attesting to the Veteran's use of a crutch and or cane due to his handicap were added to the file.

In February 1995, the Veteran presented a lay statement of history.  At that time, he reported that in early 1945 he awoke in a hospital and was told that he was unconscious from training maneuvers.  He indicated that during his hospitalization, he underwent a series of treatments, operations and spinal injections which left him partially paralyzed for weeks.  He indicated that he was treated with a full body cast, a right leg cast and a partial cast on the left leg.  He also maintained that his back, hips and legs were treated while hospitalized, indicating that these problems continued for the next 50 years.  

With the aforementioned evidence before it, the RO's August 1996 decision was issued.  In December 2006, the Veteran filed to reopen previously denied service connection claims for bilateral leg disorders.

Evidence added to the file subsequent to the August 1996 RO decision includes approximately 10 lay statements received in January and February 1997 from members of the Veteran's community, all of which similarly attested to the Veteran's leg problems since service.  Many of the statements indicated that due to injuries sustained in the service, the Veteran returned home using crutches and/or braces and experienced chronic leg problems thereafter.  

In 2007, additional VA records were added to the file which included a May 2005 evaluation.  The Veteran reported having trouble getting out of his chair due to arthritis; it was noted that he had a scooter, walker, cane and crutches.  Physical examination revealed varicosities of the legs, ankles and feet, as well as puffy lower legs and feet.  Patches on the legs with some erythema and scaling, and sensitivity to the touch in the ankles and feet were noted.  The assessments included probable venous insufficiency and varicosities of the legs; psoriatic arthritis; and psoriasis.  Records dated in November 2005 note neurovascular symptoms of the feet related to diabetes.  

In 2007, 7 lay statements were presented for the file from members of the Veteran's community.  These statements collectively recount the Veteran's health prior to service; the use of back and leg braces from 1945 forward, as well as crutches; the possibility that service records were lost; and urged the grant of service connection for his injuries.  

In a June 2008 statement from the Veteran, he maintained that his STRs were incomplete, in that they did not reflect that he was treated with a full body cast in service and was sent home from service with both legs in casts and crutches.

Analysis

Service connection for bilateral leg disorders was denied in an August 1996 rating action.  The Veteran was notified of this decision and of his appeal rights in August 1996 and did not appeal the decision.  The Veteran filed to reopen the claim in December 2006.  Subsequently, the denial of the claim was continued in the rating decision on appeal issued in November 2007, based on a finding that new and material evidence had not been presented with which to reopen the claim.  The most recent final decision on file addressing the claim is the August 1996 rating decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

At the time of the August 1996 rating decision that denied service connection for bilateral leg disorders, the RO reasoned that the STRs were negative for any condition involving the legs and that this condition was not incurred in or caused by service.  

The evidence before the RO at the time of the August 1996 rating action included STRs which were negative for any indication of an injury or symptoms involving either leg.  In a statement provided in February 1947, the Veteran indicated that he had injured his legs in the line of duty and had been hospitalized for a year, following which he was discharged.  He reported that he had been issued braces for both legs.  In February 1995, the Veteran presented a lay statement of history reporting that in early 1945 he awoke in a hospital and was told that he was unconscious from training maneuvers.  He indicated that he was treated with a full body cast, a right leg cast and a partial cast on the left leg.  He also maintained that his back, hips and legs were treated while hospitalized, indicating that these problems continued for the next 50 years.  

With respect to the service connection claim for bilateral leg disorders, much of the evidence submitted subsequent to the August 1996 rating decision is new, in that it was not previously of record.  However, it is not material in that it does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim.  

In this regard, the newly submitted evidence includes a 2005 VA clinical report reflecting that bilateral leg conditions described as probable venous insufficiency and varicosities of the legs were diagnosed.  In Morton v. Principi, 3 Vet. App. 508 (1992), the Court held that medical records merely describing the Veteran's current condition are not material to the issue of service connection and are not sufficient to reopen a claim for service connection based upon new and material evidence.  In related cases, the Court held that medical evidence which merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus (i.e., a connection to an in-service event), does not constitute new and material evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  Moreover, the extent that the diagnosed leg disorders were ascribed to a specific cause, venous insufficiency without even a suggestion of service nexus, this evidence may also be considered negative evidence, as evidence that is unfavorable to a claimant is not new and material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992).

Much of the new evidence consists of the Veteran and other lay affiants rehashing his unsubstantiated reports of leg injuries in service "requiring" the use of braces from 1945 forward.  In this regard, in 1997 and 2007 over a dozen lay statements from members of the Veteran's community were presented for the file, attesting to his leg injuries in service and subsequent disability, requiring him to wear leg braces.  The aforementioned information is not supported by the clinical evidence on file, reflecting that he did not injure either leg in service and does not indicate that he issued leg braces in service.  As the RO has previously considered and rejected the aforementioned contentions presented by the Veteran, additional statements to the same effect cannot be held to be "new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  As these lay statements contain unsubstantiated lay assertions which are the same as those previously made by the Veteran and already considered and discounted in conjunction with the 1996 rating action, this evidence is not new.  Cf. Bostain v. West, 11 Vet. App. 124  (1998) (noting that lay testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence).  

Since the February 2007 rating action, no new evidence has been added to the file which in any way establishes or even suggests that (1) any leg injury occurred in service, or that a condition of either leg was diagnosed or treated in service or during the first post-service year; or that (2) any currently diagnosed leg disorder has been etiologically related to service or to any service-connected disorder.

In summary, evidence added to the file since the August 1996 rating action fails to relate to an unestablished fact necessary to substantiate the claim, and it therefore is not material.  Accordingly, the Board finds that the evidence presented subsequent to the August 1996 rating decision is not "new and material" as contemplated by 38 C.F.R. § 3.156(a), and provides no basis to reopen the Veteran's service connection claim for bilateral leg disorders.  38 U.S.C.A. § 5108.  Because the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable and the claims remain denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

SERVICE CONNECTION - Left Ankle

The STRs include a January 1945 induction examination, which reflects that clinical evaluation of the feet and musculoskeletal system were normal.  An entry dated on March 2, 1945 indicates that the Veteran complained of right foot aching and swelling.  He reported that during PT on a black top, a fellow soldier fell on his foot.  A prior history of a fracture of the right foot in 1943 was noted.  X-ray films revealed a fracture of the distal shaft of the 3rd metatarsal and the Veteran was admitted for hospitalization on March 8, 1945.  In early May 1945, the Veteran was readmitted ambulatory.  In August 1945, several courses of sympathetic nerve blocks in the area of the lumbar spine were administered, designed to alleviate foot symptomatology.  X-ray films dated in November 1945 revealed osteoporosis in the right foot area.  After 212 days of hospitalization, the Veteran was medically discharged on December 4, 1945, due to severe right foot pain and continuous swelling.  

The file contains a Certificate of Disability for Discharge reflecting that a board convened at the end of November 1945.  At that time, it was determined that the Veteran sustained an injury on March 2, 1945 and was unfit for duty as of March 8, 1945.  The injury was described as causalgia of the right foot with X-ray evidence of osteoporosis, secondary to a fracture.  It was reported that this injury occurred while the Veteran was on duty with his unit marching and drilling.  The board determined that the Veteran was totally unfit for military service due to the injury and approved the Veteran's discharge effective early December 1945.

In December 1945, the Veteran filed a service connection claim for right foot and ankle disorders, reporting that a fellow soldier fell on his foot during basic training in early March 1945.  He explained that he was hospitalized from March 8, 1945 to April 28, 1945; and again from May 7 to December 4, 1945.  There was no mention of any left foot or ankle disorder.

By a rating decision issued in December 1945, the RO granted service connection for right foot causalgia, residuals of a fracture, not a combat disability.  

The file contains an April 1946 medical report of Dr. R.A.M. reflecting that the Veteran gave a history of a right foot injury in March 1945, when another soldier fell back on his foot while it was up in the air, causing an injury to the foot and ankle.  There was no mention of any left foot or ankle injury, nor were any such clinical findings made.

In July 1946, the Veteran was briefly hospitalized for a check-up and to receive orthopedic shoes.  Orthopedic examination revealed relaxed ligaments of the right foot, secondary to an old traumatic injury and atrophy.  A finding of mild laxity of the left ankle ligaments was also made. 

A VA examination was conducted in May 1947, at which time the Veteran complained of bilateral foot pain.  He also reported that he was "double jointed" in the ankles and knees and that while walking along these would jump out of place, which had been occurring for his whole life.  He report that his right foot, ankle and knee were injured during service when a fellow soldier fell on him.  X-ray films of the ankles, knees and right foot were negative, as was a neurological evaluation.  The diagnoses included unstable joints, multiple, congenital.  

VA records dated in December 1948 indicate that the Veteran gave a history of a right foot injury in 1945.  It was noted that he was wearing an above the knee left leg brace and metal arch supports bilaterally.  X-ray films of the left foot and both ankles were negative; right foot X-ray films were negative except for old deformity of the right big toe.  The examiner found no evidence of bone disease, could find no reason why the Veteran needed braces for the feet and ankles, and described the Veteran's disability as mental and not organic.  It was noted that atrophy was being caused by him wearing a laced leather corset on the leg and thigh and it was observed that this was not correcting any deformity or disability, but was possibly increasing disability.  Hysterical conversion phenomena was diagnosed.

In February 1995, the Veteran presented a lay statement of history indicating that in early 1945 he awoke in a hospital and was told that he was unconscious from training maneuvers.  He indicated that during his hospitalization, he underwent a series of treatments, operations and spinal injections which left him partially paralyzed for weeks.  He indicated that he was treated with a full body cast, a right leg cast and a partial cast on the left leg.  

A VA orthopedic examination was conducted in January 1996.  The examiner noted that the history provided by the Veteran was vague and confused.  An in-service right ankle injury was noted with subjective complaints of continued pain in both ankles thereafter.  It was also noted that he had a long-standing history of psoriasis dating back to the 1940's, for which he'd had progressive arthritic problems involving the ankles, knees, hips, hands and spine.  Examination of the skin revealed psoriatic patches on the feet, ankles, knees, hands and elbows.  X-ray films of the ankles, knees and pelvis were negative for evidence of degenerative joint disease, psoriatic arthritis or healed fractures.  Diagnoses of a history of right traumatic ankle injury, and a history of psoriatic arthritis of multiple joints (ankles, knees, hips, spine, hands, elbows), were made.

In a statement provided in September 1996, the Veteran maintained that his STRs were incomplete, contending that they were lost, misplaced, or withheld, and requested that an investigation be undertaken.  

A VA podiatry record of July 2006 revealed that diabetic evaluation of the Veteran's feet was undertaken which revealed dry skin, pedal edema, thick nails, and abnormal/absent pedal pulses.  Diabetic shoes were ordered.  When seen in November 2007, the Veteran had no complaints of pain or discomfort of the feet bilaterally and there were no symptoms of swelling or redness.

A VA examination of the joints was conducted in October 2010.  The Veteran reported that he hurt his ankles at the same time that he hurt his feet due to a "mortar shell concussion."  The examiner mentioned that a review of the STRs revealed treatment for the right foot and ankle and were negative for treatment of the left foot/ankle or of surgery to remove mortar in 1945 (per the Veteran's lay report).  The Veteran indicated that he wore long leg braces until 1967, and the examiner commented that he was uncertain why.  The Veteran reported that his ankles swelled bilaterally but that they did not lock or give way.  There was no history of subluxation or dislocation.  Right and left ankle strain were assessed.

A history of surgery for gout of both feet in 1990 was also noted in a VA examination report of October 2010.

In April 2011, the VA examination who had conducted the 2010 examination provided an addendum.  He opined that the Veteran's right ankle disability was at least as likely as not secondary to right foot causalgia which was treated in service.  Regarding the left foot and ankle, it was noted that a review of the STRs revealed no notation of any injury if the left foot and/or ankle.  The examiner noted that the Veteran had told him that both feet and ankles had been injured due to mortar shell concussions and the examiner again indicated that the STRs did not show this.  It was explained that accordingly, the examiner could not provide a clear etiology of the left foot or ankle pain.  

Service connection was established for a right ankle disability in a rating action issued in December 2011.  

Analysis

The Veteran maintains that his right and left ankles were injured at the same time that he hurt his feet due to a "mortar shell concussion" sustained in service.  

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the applicable presumptive period, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2010).

Service connection shall be granted to a veteran if the veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including: arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a non service-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In this case, Hickson element (1), evidence of current left ankle disability has been established.  Upon VA examination of 2010 left ankle strain was diagnosed.  

The remaining question is whether the currently claimed left ankle disorder was incurred during or as a result of the Veteran's active military service, presumptively or otherwise.

With regard to Hickson element (2), in-service incurrence, the Board finds that aside from the Veteran's lay account of inservice injury, the STRs are entirely negative for any reference of complaints, injury, treatment or a diagnosis relating to the left ankle.  They are similarly entirely negative for any indication of a mortar wound of the feet, ankles or any other area of the body.  

A Veteran's report of what occurred during service is generally considered competent and probative evidence.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Here, however, the Board finds that the Veteran's lay reports as related to his claimed left ankle disorder are not credible.  The Veteran had active service for less than 11 months in 1945.  He was inducted into service in mid-January 1945 and after serving for about 6 or 7 weeks, the STRs reflect that he sustained a right ankle injury and fracture (caused by another soldier during training - not any mortar wound), for which he was hospitalized for 212 days from early March 1945 until his medical discharge in December 1945.  There is no indication or record reflecting that the Veteran sustained any left ankle injury or wound prior to the March 1945 hospitalization.  Moreover, the STRs clearly reflect that only the right ankle was injured in March 1945, the left ankle was in no way involved and did not manifest any symptomatology in service.  

The aforementioned contemporaneous objective evidence from 1945 clearly contradicts the Veteran's unsubstantiated accounts of any left ankle injury in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  It is not believable that the detailed reports relating to the Veteran's 212 day hospitalization in 1945 due to his right foot injury would fail to mention any other injuries or symptoms.  To the contrary, the STRs provide concrete evidence that the Veteran's lay account of sustaining a left ankle disability due to a mortar wound and being hospitalized for that condition is entirely untrue.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803 (7).  

The Veteran's lay statements as they relate to an alleged left ankle injury in service appear to be an inaccurate account which is contradicted by the STRs and other credible objective evidence.  The Board concludes that the contemporaneous STRs dated in 1945 (when the left ankle injury was allegedly sustained) are entitled to more probative weight than the unsubstantiated recollections of the appellant of events which occurred years previously.  In summary, the objective clinical evidence in service is more probative than the unsubstantiated and remote assertions of the appellant made after service and only in the context of a claim for monetary benefits.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Hence, the Board finds that the Veteran's lay account of sustaining a mortar wound left ankle injury in service is not credible and of no probative value.  

The Court of Appeals for the Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Under 38 C.F.R. § 3.303(b), another method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  See Barr, 21 Vet. App. at 307; see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in- service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Having discredited the Veteran's account of a left ankle injury in service, his lay statements regarding continuity and chronicity of left ankle symptomatology since that time are similarly found to lack credibility.  The clinical evidence reflects that no left ankle injury was ever incurred by service, due to a mortar wound or otherwise.  Moreover, the Veteran did not file a claim for a left ankle disability until 2006, more than 60 years after his discharge from service and only after being treated for numerous post-service medical conditions, some of which affect the feet/ankles, such as gout and neurological symptomatology of the lower extremities due to diabetes.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In addition, the file does not contain a competent medical opinion which establishes or even suggests that a claimed left ankle disorder was service related.  Post-service evidence indicates that the Veteran had numerous medical conditions productive of symptomatology of the lower extremities/left ankle including: gout, psoriatic arthritis of the ankles and diabetic neuropathy of the lower extremities, none of which have been etiologically linked to the Veteran's period of service or to any service-connected condition.  

A VA examination of the joints was conducted in October 2010 and the claims folders were reviewed.  The Veteran reported that he hurt his ankles at the same time that he hurt his feet in 1945 due to a "mortar shell concussion."  The examiner mentioned that a review of the STRs revealed treatment for the right foot and ankle and were negative for treatment of the left foot/ankle, or of surgery to remove mortar in 1945.  Right and left ankle strain were assessed.  In April 2011, the VA examiner who had conducted the 2010 examinations provided an addendum.  Regarding the left foot and ankle, it was noted that a review of the STRs revealed no notation of any injury if the left foot and/or ankle.  The examiner mentioned that the Veteran had told him that both feet and ankles had been injured due to mortar shell concussions and the examiner again indicated that the STRs did not show this.  The examiner explained that accordingly, he could not provide a clear etiology of the left foot or ankle pain.

The Board is cognizant of the recent holding of Jones v. Shinseki, 23 Vet. App. 382 (2010), where the Court stated that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  In essence, the Court in Jones acknowledged, there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.   

With regard to the 2011 opinion, as detailed above, the VA examiner reviewed the claims folder, summarized the relevant facts and history, and indicated that an opinion could not be provided as the Veteran's lay reports and the STRs revealed conflicting information.  Accordingly, in essence, the VA examiner concluded that an opinion could not be provided without resort to speculation in light of the absence of critical historical information. 

As such, the opinion 2010 of the VA examiner, while inconclusive is adequate.  To be adequate, a medical opinion must do more than state a conclusion that etiology of a disability is unknown or unknowable; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign the doctor's opinions").  That explanation was provided by the VA examiner in this case, as discussed above. 

The Board also acknowledges the Veteran's contentions to the effect that his claimed left ankle disability was caused by an injury sustained in service.  Evidence of a link between current disability and service must be sufficient and, the Board must consider lay evidence, but give it whatever weight it deems it is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a Veteran's conclusory statements regarding causation were not sufficient to necessitate a VA examination in the absence of medical evidence, and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  To the extent that the Veteran himself asserts he suffers from a left ankle disorder as a result of service, while the Veteran is generally considered competent to relate events in service and after service, and to describe the nature of his current symptomatology; in this case, the Veteran's lay history of a left ankle injury in service, which is integral to the claim, has been discredited as wholly inaccurate.  Hence that history cannot be relied upon for purposes of establishing a nexus.  Moreover, there is no evidence that the Veteran possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Hence, the Veteran's opinion regarding the etiology of his claimed left ankle condition is of no probative value.   

For the sake of completeness, the Board also points out that the file contains no probative or credible evidence establishing or even suggesting that a secondary relationship exists between the claimed left ankle disorder and the service-connected right foot disability.

Essentially, as the weight of the evidence is against a finding that the Veteran's currently claimed left ankle disorder is related to service, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.  

INCREASED RATING CLAIM - Right Foot 

In December 1945, the Veteran filed a service connection claim for right foot and ankle disorders, reporting that a fellow soldier fell on his foot during basic training in early March 1945.  

By a rating decision issued in December 1945, the RO granted service connection for right foot causalgia, residuals of a fracture, not a combat disability, for which a 10 percent evaluation was assigned effective from December 1945.  An increased evaluation of 20 percent was assigned in a May 1946 rating action, effective from April 1946.  An increased evaluation of 30 percent was assigned in an August 1946 rating action, effective from July 1946.  In a February 1948 rating action, it was determined that the Veteran did not have loss of use of the right foot.

The Veteran filed an increased rating claim for his right foot disability in December 2006.  

A VA podiatry record of July 2006 revealed that diabetic evaluation of the Veteran's feet was undertaken which revealed dry skin, pedal edema, thick nails, and abnormal/absent pedal pulses.  Diabetic shoes were ordered.  When seen in November 2007, the Veteran had no complaints of pain or discomfort of the feet bilaterally and there were no symptoms of swelling or redness. 

In 2007, additional VA records were added to the file which included a May 2005 evaluation.  The Veteran reported having trouble getting out of his chair due to arthritis; it was noted that he had a scooter, walker, cane and crutches.  Physical examination revealed varicosities of the legs, ankles and feet, as well as puffy lower legs and feet.  Patches on the legs with some erythema and scaling, and sensitivity to the touch in the ankles and feet were noted.  The assessments included probable venous insufficiency and varicosities of the legs; psoriatic arthritis; and psoriasis.  Records dated in November 2005 note neurovascular symptoms of the feet related to diabetes.  

A VA examination of the right foot was conducted in October 2007.  The claims folder was not reviewed, but medical records were.  A history of a right foot injury in 1945 was noted.  The Veteran complained of foot pain with weight bearing.  He also complained of leg swelling and hurting.  Subjective complaints of right foot/ankle pain and swelling were noted, with no reported symptoms of heat or redness.  The Veteran reported that he could stand for 15 to 30 minutes, and was unable to walk more than a few yards.  The report stated that he used a walker, cane and crutches, and had been issued diabetic shoes.  

Physical examination of the right foot failed to reveal objective evidence of painful motion, instability or weakness.  Tenderness was elicited.  There was no evidence of malunion/non-union of the bones.  Other findings included swelling of the ankles and foot.  X-ray films of the right foot revealed that tissues were negative and that no significant degenerative changes were detected.  Right foot, post trauma residuals were diagnosed.    

A VA examination of the feet was conducted in October 2010 and the claims folders were reviewed.  The Veteran reported injuring both feet during service in 1945 due to a mortar wound, reporting that fragments were removed from both feet.  The examiner noted that while a right foot injury was noted in the STRs, there was no record of any left foot injury or mortar shell wound.  The Veteran also reported that after sustaining the mortar wounds, he woke up in a body cast.  The examiner commented that he did not understand why this would be and did see any records to this effect.  A history of surgery for gout of both feet in 1990 was noted.  The Veteran reported that he had used a walker for 5 to 7 years, due to foot pain and frequent falls.  He stated that he could walk 1/4 mile and stand for 5 minutes.  Physical examination revealed pitting edema of both feet.  Diminished pedal pulses due to edema and tenderness of the feet was noted.  The report referenced X-ray films of 2004 which showed osteopenic bones of the right foot and a tiny old avulsion fracture of the left foot.  Impressions of a right foot third metatarsal fracture, left foot strain, and causalgia - treated in 1945, were made.  

Analysis

The Veteran maintains that an evaluation in excess of 30 percent is warranted for his right foot disability.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

For the entirety of the appeal period extending from December 2006, the Veteran's service-connected right foot disability has been rated as 30 percent disabling under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a foot injury which is moderate in degree.  A 20 percent rating is warranted for a moderately severe injury.  A 30 percent rating is warranted for a severe injury.  A 40 percent rating may be assigned if there is actual loss of use of the foot.  38 C.F.R. § 4.71a.

The Board notes that the Veteran's current 30 percent rating is based upon severe right foot disability symptomatology.  The 30 percent rating is the highest rating for a foot disability involving a single foot, short of a finding of actual loss of use of the foot.  A review of the evidence applicable to the appeal period, does not reveal that the Veteran's symptomatology for the right foot more nearly approximate that of a loss of use of the right foot, required for a 40 percent disability rating under Diagnostic Code 5284.  38 C.F.R. § 4.71a.  

The evidence indicates that the Veteran is able to use his right foot, even if the use causes him pain after a time.  Upon VA examination of October 2007, the Veteran complained of foot pain with weight bearing.  He reported that he could stand for 15 to 30 minutes, and was unable to walk more than a few yards.  The report stated that he used a walker, cane and crutches, and had been issued diabetic shoes.  Physical examination of the right foot failed to reveal objective evidence of painful motion, instability or weakness.  Tenderness was elicited.  There was no evidence of malunion/non-union of the bones.  Other findings included swelling of the ankles and foot.  X-ray films of the right foot revealed that tissues were negative and that no significant degenerative changes were detected.  Right foot, post trauma residuals were diagnosed.  Similarly, when evaluated by VA in 2010, the Veteran reported that he had used a walker for 5 to 7 years, due to foot pain and frequent falls.  He stated that he could walk 1/4 mile and stand for 5 minutes.  Diminished pedal pulses due to edema and tenderness of the feet was noted.   

In summary, while some physical impairment and limitations (standing and walking) of the right foot indicative of severe disability are shown, the findings simply do not comport with loss of use of the right foot.  In this regard, the Board notes that the Veteran's statements as to the severity of his symptoms have been considered as well as the clinical findings.  However, neither lay nor clinical evidence in this case reflects manifestations consistent with loss of use of the right foot.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.59, as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and further acknowledges the Veteran's complaints of pain, swelling, and tenderness, as factors contributing to the impairment of his right foot.  There is no basis however for an evaluation in excess of 30 percent based on limitation of motion due to any functional loss as the Veteran is receiving the maximum schedular rating for a foot disability, absent evidence of loss of use.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  In essence, the Veteran is already being compensated for any additional functional loss he may experience on account of his right foot disability.

In considering the applicability of other Diagnostic Codes related to the feet, the Board finds that Diagnostic Code 5030, contemplating degenerative arthritis; Diagnostic Code 5010, contemplating traumatic arthritis; Diagnostic Code 5277, contemplating weak foot; Diagnostic Code 5278, contemplating claw foot; Diagnostic Code 5279 contemplating Morton's disease; Diagnostic Code 5280, contemplating unilateral hallux valgus; Diagnostic Code 5281, contemplating severe unilateral hallux rigidus; Diagnostic Code 5282, contemplating hammer toe; or Diagnostic Code 5283, contemplating malunion or nonunion of the tarsal or metatarsal bones, are not applicable as the medical evidence of record is silent for evidence of such or the diagnostic codes do not provide a potentially higher disability rating in excess of 30 percent.  Accordingly, these Diagnostic Codes may not serve as bases for an increased disability rating in this case.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2011).  

Based on the evidence of record, the Board finds that the Veteran's right foot disability has not meet the criteria for a rating in excess of 30 percent at any time during the appeal period, as the evidence does not show loss of use of the foot, or meet the requirements for a higher rating under any of the applicable Diagnostic Codes.  38 C.F.R. § 4.71a.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for right foot disability, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


EXTRA-SCHEDULAR CONSIDERATIONS

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for a right foot disability.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's service-connected right foot disability, turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right foot disability is specifically contemplated by the schedular rating criteria (Diagnostic Code 5284, 38 C.F.R. § 4.71a), and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5284 specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's right foot disability has been manifested by severe symptomatology to include severe pain upon use.  The assigned 30 percent schedular disability rating takes into account severe symptomatology, including severe pain upon use, not equivalent to the loss of use of the foot.  The evidence indicates that the Veteran can still use his right foot despite the right foot disability, even if doing so causes pain. 

As the schedular evaluation contemplates the Veteran's level of disability and symptomatology, the Board need not determine whether the Veteran's disability picture is exceptional under 38 C.F.R. 3.321(b)(1).  The question of whether the Veteran's right foot disability causes an inability to work is to be addressed in a separate TDIU claim (being deferred in light of the remand below).  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's right foot disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

New and material evidence not having been received in conjunction with the service connection claim for arthritis of multiple joints, the claim is not reopened and remains denied.
      
New and material evidence not having been received in conjunction with the service connection claim for bilateral leg disorders, the claim is not reopened and remains denied. 

Entitlement to service connection for a left ankle disability is denied.

An increased rating in excess of 30 percent for right foot disability is denied.
REMAND

Additional development is warranted with respect to the service connection claim involving the left foot and the TDIU claim.  

The Board notes that the Veteran's service connection claim for a left foot disorder has been mischaracterized and requires a remand for correction.  In fact, this claim was the subject of a prior final denial in a Board decision issued in March 1950.  Hence, new and material evidence is required to reopen that claim, as will be further discussed in the remand.  See Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

As to the issue of whether new and material evidence has been received to reopen the service connection claim for a left foot disorder, the Veteran has not, to date, been provided with adequate 38 C.F.R. § 3.159 notice.  Specifically, the Veteran has not been furnished with notice that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous March 1950 Board decision, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  This procedural defect must be corrected on remand.  38 C.F.R. § 3.159.  Thereafter, the claim must be adjudicated using the appropriate standard relating to the presentation of new and material evidence as found under the provisions of 38 C.F.R. § 3.156.  

With respect to the TDIU claim, if a matter on appeal is inextricably intertwined with an issue or claim still pending before VA, for reasons of judicial economy or on prudential grounds, review of merits of the claim or issue adjudicated will generally be deferred for further adjudication, as appropriate.  See Gurley v. Nicholson, 20 Vet. App. 573, 575-76  (2007) (recognizing the validity of remands based on judicial economy when issues are inextricably intertwined).  Therefore, consideration of the issue of entitlement to TDIU must be deferred pending the adjudication of the left foot claim (requiring the presentation of new and material evidence).  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Following the aforementioned adjudication and while the case is in remand status, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary to develop the TDIU claim.  After any appropriate development has been completed, the appellant's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  A notice letter should be issued to the Veteran in accordance with Kent v. Nicholson.  The Veteran should be informed of the basis for the prior March 1950 Board decision denying service connection for a left foot disorder and of the evidence (new and material) needed to reopen the claim, in terms of 38 C.F.R. § 3.156(a).  This letter should also, more generally, specify the type of information and evidence that is necessary to substantiate the underlying claim for service connection. 

2.  After completion of the above and providing the Veteran and his representative with an opportunity to respond, the issue of whether new and material evidence has been received to reopen a service connection claim for a left foot condition must be readjudicated. 

3.  The AOJ shall provide the Veteran with the opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to the TDIU claim, that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, and include a copy of such in the claims file.  The Veteran must be notified of the attempts made to obtain outstanding records, informed as to why further attempts would be futile, and allowed the opportunity to obtain or provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

4.  The AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected conditions.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

5.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case addressing the left foot (new and material evidence) and TDIU claims.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


